Citation Nr: 0905897	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  07-07 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based 
on the loss of use of a creative organ.

2.  Entitlement to service connection for impotence, claimed 
as secondary to a service-connected third degree burn of the 
left inner thigh and status post skin graft with residual 
scars on the left thigh.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1949 to October 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2006 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran has previously been found to have the following 
service-connected disabilities:  third degree burn, left 
inner thigh, and status post skin graft with residual scars 
on left thigh, rated as 20 percent disabling; third degree 
burn right inner thigh, rated at 20 percent; left lateral 
thigh donor site, rated at 20 percent; diabetes mellitus, 
type II, rated at 20 percent; and maxillary sinusitis, rated 
at 10 percent.  His combined service-connected disability 
rating is 70 percent.


FINDINGS OF FACT

1.  The veteran has not lost the use of a creative organ as 
the result of a service-connected disability.

2.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's impotence 
is due to any incident or event in active service, to include 
as secondary to service-connected third degree burn of the 
left inner thigh and status post skin graft with residual 
scars on the left thigh, on either a causation or aggravation 
basis.

3.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has tinnitus 
which is due to any incident or event in active service.


CONCLUSIONS OF LAW

1.  The criteria for SMC based on loss of use of a creative 
organ have not been met.  38 U.S.C.A. § 1114(k) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.350(a) (2008).

2.  Impotence was not incurred in or aggravated by service, 
and is not due to, the result of, or aggravated by the 
veteran's service-connected third degree burn of the left 
inner thigh and status post skin graft with residual scars on 
the left thigh.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2008).

3.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209) (argued Dec. 8, 2008).

In December 2004 and August 2007, VA sent the Veteran letters 
informing him of the types of evidence needed to substantiate 
his claim and its duty to assist him in substantiating his 
claim under the VCAA.  The letters informed him that VA would 
assist him in obtaining evidence necessary to support his 
claim, such as medical records, employment records, or 
records from other Federal agencies.  He was advised that it 
is his responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the Veteran was 
also asked to submit evidence and/or information in his 
possession to the RO.

The Board finds that the content of the letters provided to 
the Veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the April 2006 and November 
2007 rating decisions, February 2005 SOC, and January 2008 
SSOC explained the basis for the RO's action, and the SOC and 
SSOC provided him with additional 60-day periods to submit 
more evidence.  It appears that all obtainable evidence 
identified by the Veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in a March 2006 letter which VA 
sent to the Veteran.

The RO did not afford the Veteran a VA examination for his 
tinnitus, on the basis that there is already sufficient 
medical evidence to decide the claim, and the Board agrees 
with that determination.  In McClendon v. Nicholson, 20 Vet. 
App. 79 (2006), the Court reviewed the criteria for 
determining when an examination is required by applicable 
regulation and how the Board applies 38 C.F.R. § 3.159(c).  
The three salient benchmarks are: competent evidence of a 
current disability or recurrent symptoms; establishment of an 
in-service event, injury, or disease; and indication that the 
current disability may be associated with such in-service 
event.  The Board finds that there is no competent evidence 
of current tinnitus.  Therefore, the evidence of record does 
not trigger the necessity of an examination in order to 
decide the claim on the merits under 38 C.F.R. § 3.159(c).

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Relevant Law, Factual Background, and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303(a) (2008).  Service connection may be 
granted for disease that is diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.

Secondary service connection may also be established for 
disability which is proximately due to or the result of 
service-connected disability.  38 C.F.R. § 3.310(a); see 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Any 
increase in severity of a non-service-connected disorder that 
is proximately due to or the result of a service-connected 
disability, and not due to the natural progress of the non-
service-connected condition, will be service connected.  
However, VA will not concede that a non-service-connected 
disorder was aggravated by a service-connected disability 
unless the baseline level of severity of the non-service-
connected condition is established by medical evidence 
created before the onset of aggravation or by the earliest 
medical evidence created at any time between the onset of 
aggravation and the receipt of medical evidence establishing 
the current level of severity of the non-service-connected 
disease or injury.  The rating activity will determine the 
baseline and current levels of severity under the Schedule 
for Rating Disabilities (38 C.F.R. part 4) and determine the 
extent of aggravation by deducting the baseline level of 
severity, as well as any increase in severity due to the 
natural progress of the disorder, from the current level.  
38 C.F.R. § 3.310(b).

The Board notes that 38 C.F.R. § 3.310, above, the regulation 
which governs claims for secondary service connection, was 
amended during the pendency of this claim and appeal.  The 
intended effect of this amendment is to conform VA 
regulations to the Allen decision, supra.  See 71 Fed. Reg. 
52,744 (Sept. 7, 2006), now codified at 38 C.F.R. § 3.310(b) 
(2008).  The present case predates the regulatory change.  To 
whatever extent the revised regulation may be more 
restrictive than the previous one, the Board will afford the 
veteran review under both the old and new versions, See 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  Regardless, based upon 
the facts in this case, neither version is more favorable, 
and the regulatory change does not affect the outcome herein.

Special monthly compensation is a statutory award, in 
addition to awards based on the schedular evaluations 
provided by the diagnostic codes in the VA Rating Schedule.  
Claims for SMC, other than those pertaining to one-time 
awards and an annual clothing allowance, are governed by 38 
U.S.C.A. § 1114 (k) through (s), and 38 C.F.R. §§ 3.350 and 
3.352.

Pertinent to the Veteran's claim here, SMC is payable at a 
specified rate if the Veteran, as the result of service-
connected disability, has suffered the anatomical loss or 
loss of use of one or more creative organs.  38 U.S.C.A. § 
1114(k), 38 C.F.R. § 3.350(a).  Loss of a creative organ will 
be shown by acquired absence of one or both testicles (other 
than undescended testicles) or ovaries or other creative 
organ.  38 C.F.R. § 3.350(a)(1)(i).

A.  SMC Based on the Loss of Use of a Creative Organ
and Service Connection for Impotence

The Veteran's service treatment records (STRs) do not show 
any complaints, findings, or treatment indicative of 
impotence.   

In October 2005 the Veteran underwent a genitourinary VA 
examination, at which the examiner reviewed his claims folder 
and noted that the Veteran had sustained burns on the left 
inner thigh in 1995, and had had erectile dysfunction since 
1996.  The examiner noted that there had not been trauma or 
surgery affecting the Veteran's penis or testicles such as a 
vasectomy, but that the Veteran had diabetes mellitus and 
peripheral arterial disease.  In addition, the Veteran had 
not had neurological diseases, infections, or psychological 
disorders that affected sexual function.  The Veteran could 
not achieve vaginal penetration, but could achieve 
ejaculation, and he had tried Viagra with poor effect. 

On clinical evaluation, the Veteran's penis, testicles, and 
prostate were normal.  There were no scars on the genitalia; 
multiple scars noted on both sides of the legs were well 
healed and did not limit motion or have tenderness or 
discharge.  The examiner noted that diabetes mellitus had 
been diagnosed after erectile dysfunction, and that erectile 
dysfunction and thigh burns are different processes.  He felt 
that he could not resolve the etiology of the Veteran's 
erectile dysfunction without resorting to mere speculation 
but did express the opinion that there is no relationship 
between it and the burns on the legs.  In October 2005 the 
Veteran also underwent a VA skin examination, at which the 
examiner opined that his impotence was not due to or related 
to his third-degree burns with a skin graft placement, 
because burns and impotence are different pathologic 
processes occurring in different body systems.  

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for 
impotence, on either a direct or secondary basis.  The record 
shows that the Veteran was not diagnosed with impotence for 
approximately 25 years after his active service.  This gap 
militates against a finding that he suffered from impotence 
in service.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (to the effect that 
service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  In finding that the veteran's impotence is not 
secondary to his service-connected third degree burn 
residuals of his thighs, with skin grafting on the left, the 
Board notes that the October 2005 VA examiners opined that 
the burn sequelae and erectile dysfunction are related to 
different body systems.  The genitourinary examiner opined 
that there is no relationship between it and the Veteran's 
burns on the legs and erectile dysfunction.  In addition, the 
Veteran's impotence has not been shown to be due to another 
service-connected disability, and therefore the criteria for 
SMC have not been met.

We recognize the sincerity of the arguments advanced by the 
Veteran that his impotence is service connected.  However, 
the resolution of issues that involve medical knowledge, such 
as the diagnosis of a disability and the determination of 
medical etiology, requires professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is 
true that the Veteran's lay statements may be competent to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence).  However, impotence 
requires specialized training for a determination as to 
diagnosis and causation, and is therefore not susceptible of 
lay opinions on etiology.
  
Because the evidence preponderates against the claims of SMC 
and service connection for impotence, the benefit-of-the-
doubt doctrine is inapplicable, and the claims must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 
supra.

B.  Service Connection for Tinnitus

The STRs show that in December 1969 the Veteran was noted to 
have developed ear pain and tinnitus.  The records do not 
show that the Veteran had any follow-up treatment or other 
complaints related to tinnitus during his active service.

The post-service records show that at an ear, nose, and 
throat examination in September 1976 the Veteran did not 
complain of tinnitus.  On clinical evaluation, his ears and 
canals were clear, his tympanic membranes were intact, and 
his hearing was normal upon tuning fork tests.  His VA 
treatment records do not show any treatment for tinnitus.  

In summary, therefore, although the veteran was treated in 
service for tinnitus in December 1969, the lack of any 
subsequent complaints or follow-up treatment tends to show 
that it resolved.  Therefore, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for tinnitus.

As above, we recognize the sincerity of the arguments 
advanced by the Veteran that his tinnitus is service 
connected.  However, the resolution of such an issue as the 
diagnosis of a disability and the determination of its 
medical etiology requires professional evidence.  See 
Espiritu, supra.  The Veteran's lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation, under 38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); Jandreau, Buchanan, supra.  However, 
tinnitus requires specialized training for a determination as 
to diagnosis and causation, and is therefore not susceptible 
of lay opinions on etiology, and the lack of a post-service 
diagnosis of the disorder weighs against a finding that it 
began in service and has been chronic ever since.

Because the evidence preponderates against the claim of 
service connection for tinnitus, the benefit-of-the-doubt 
doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to special monthly compensation based on loss of 
use of a creative organ is denied.

Entitlement to service connection for impotence is denied.

Entitlement to service connection for tinnitus is denied.



_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


